Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) a content of what being included in in the “transmission”, e.g., repetition factor applicable to HARQ-ACK (step 1002); (2) the physical uplink control channel resources are orthogonal to physical downlink shared channel resources with respect to overlapping transmission time slots to reduce an interference between physical resource uplink control channel resources and physical downlink shared channel resources in a same time slot (step 1004).

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim language is so indefinite as to obscure what's being claimed or recited in the limitation “in response to the receiving, sending, by the device, a request acknowledgement to the network equipment via a physical uplink control channel resource configured to reduce an interference between the physical uplink control channel resource and physical downlink shared channel resources”. For example, (1) how a request acknowledgement itself such as NACK or ACK being capable of resulting in a reduction of interference; (2) is there at least a slot, or a plurality of slots being used in the “physical uplink control channel resource” for sending a request acknowledgment, of either NACK or ACK, to the network equipment? Is it a time slot or a frequency slot? (3) is the reduction of interference configured to be occurred at a certain slot or certain slots in the physical uplink control channel resource? The same remark applies to claim 1 and claim 18.
Claim 2 is indefinite. It is unclear as to what slot “in a same time slot” is referring to, since there is no slot or overlapping slot(s) being mentioned previously to indicate the same time slot. The same remark applies to claim 11.
Regarding claim 3, it is unclear as to whether the term “orthogonal” is applied to a slot or a plurality of slots in the physical uplink control channel resource. The same remark applies to claim 12.
Regarding claim 8, it is unclear as to whether a plurality of slots is being used with respect to “downlink groups” of the “physical shared channel resource parameter.
Regarding claim 17, it is unclear as to whether a plurality of slots is being used with respect to “downlink groups” of the “physical shared channel resource parameter”.
Regarding claim 20, it is unclear as to whether a plurality of slots is being used with respect to “downlink groups” of the “physical shared channel resource parameter”.


                                  Allowable subject matter
5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                                 Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465